Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 9,998,246. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of claim 1 of U.S. Patent No. 9,998,246 by eliminating the limitation “wherein the on-axis response for a radio occurs along a main axis between the two or more radios and the two far radios, and the off-axis response occurs when interference is experienced based on overlapping signals generated between any of the two or more radios and the two far radios, further wherein any of transmit and receive antenna gains of the two or more radios are selectively adjusted to compensate for disparate signal strengths in their on-axis responses.”.

Drawings
The drawings are objected to because Fig 1 numbers several components without a text description (For example, 105 should be indicated as a radio).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 13 and 17, the term “substantially” is vague and indefinite, and it is not clear if the on axis response are actually equal to one another.
Claim 2-12, 14-16 and 18-19 are rejected based on their dependency from independent claims 1, 13 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 10-13, 15, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benveniste (US 2004/0002357), in view of Sivakumar et al. (US 2011/0182260).
Regarding claim 1, Benveniste teaches:
a system, comprising two or more radios collocated with one another ([0008] shows separate radios at a collocated BS such as BS E in the figures), the two or more radios communicating with two far radios over a pair of long range wireless links (Figures 1, 2 and 4, notice communicating with radios D and F over beams, which can be considered long range wireless links), the two or more radios being configured to transmit and receive in synchronization with one another on a same channel ([0008] and [0035] shows the AP using separate radios for each beams of a give channel, on the same channel).
Benveniste does not explicitly teach wherein an off-axis response for each of the two or more radios is reduced compared to their on-axis response for improved signal to noise ratio {0057] notice the OOB, further wherein the on-axis response the two or more radios are substantially equal to one another.
Sivakumar teaches wherein an off-axis response for each of the two or more radios is reduced compared to their on-axis response for improved signal to noise ratio ([0057] notice eliminating OOB emissions from other radios, equivalent to off-axis response), 
further wherein the on-axis response the two or more radios are substantially equal to one another ([0057] shows that responses on both 1st and 2nd radio as 1st ACK and 2nd ACK are transmitted simultaneously, thus a single ACK for each radio is experienced, hence equal).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the communication and response scheme of Benveniste, as taught by Sivakumar, since such a modification will eliminate/reduce out of band emissions from other radios, thus improving communication.

Regarding claim 2, the combined teachings and particularly Benveniste teaches:
wherein the two or more radios are time division duplex radios ([0006] shows TDD). 

Regarding claim 3,  The system according to claim 1, wherein the off-axis response compared with the on-axis response is within a signal to noise ratio of approximately 6dBm ([0049] notice.
 
Regarding claim 4, 19, the combined teachings and particularly Benveniste teaches:
wherein the two or more radios are synchronized by GPS modules in each of the two or more radios ([0059], notice synchronization, and GPS is commonly used within the field of invention for synchronization). 26 PA6601US 

Regarding claim 7, the combined teachings and particularly Benveniste teaches:
wherein each of the two or more radios are synchronized over a network ([0059], notice synchronization).

Regarding claim 10, the combined teachings and particularly Benveniste teaches:
wherein the on axes (“on axes” is unclear as described in the claim objection outlined in this office action) of the two or more radios are spaced apart from one another to reduce the off-axis response of each of the two or more radios ([0057] shows that responses on both 1st and 2nd radio as 1st ACK and 2nd ACK are transmitted simultaneously, thus a single ACK for each radio is experienced, hence equal). 

Regarding claim 11, the combined teachings and particularly Sivakumar disclose:
a cloud controller in communication with each of the two or more radios, the cloud controller being configured to balance the on-axis response the two or more radios relative to one another (figure 1, 100 is a scheduling module similar to the claimed controller for controlling radios 110-114 for simultaneous transmission, where simultaneous transmission may be considered balancing on-axis response). 
The motivation is the same as provided in the rejection of claim 1

Regarding claim 12, the combined teachings and particularly Sivakumar disclose: wherein the cloud controller is further configured to detect additional radios in proximity to the two or more radios, the additional radios producing interference relative to the two or more radios (Figure 1, 130 shows that the scheduling module and carrier sensing module work with one another, where the carrier sensing module senses all transmitting radios according to [0051]).
The motivation is the same as provided in the rejection of claim 1.

Regarding claim 13, Claim 13 id directed towards the method that corresponds to the system of claim 1, and is rejected based on the same reasoning as given in the rejection of claim 1.

Regarding claim 15, the combined teachings and particularly Benveniste teaches:
 The method according to claim 13, further comprising detecting interference between the two or more collocated radios prior to synchronizing the two or more radios ([0053] coarse synchronization after carrier sense of physical channels).

Regarding claim 17, Benveniste teaches:
A method of communication synchronization between two or more radios, the two or more radios having angular separation or physical characteristics that optimize their on-axis responses, the method comprising: 
selecting a shared channel for the two or more radios ([0008] shows simultaneous transmissions on the same channel using different beams; [0045] shows that DL transmissions occur simultaneously on all beams, which would be on the same time channel); 
synchronizing transmit and receive time periods of the two or more radios such that the two or more collocated radios transmit at the same time and receive at the same time as one another on the shared channel ([0008] and [0035] shows the AP using separate radios for each beams of a give channel, on the same channel; [0008] shows separate radios at a collocated BS such as BS E in the figures); and 
Benveniste does not specifically teach balancing an on-axis response for each of the two or more radios such that they are substantially equivalent to one another.
Sivakumar teaches balancing an on-axis response for each of the two or more radios such that they are substantially equivalent to one another ([0057] shows that responses on both 1st and 2nd radio as 1st ACK and 2nd ACK are transmitted simultaneously, thus a single ACK for each radio is experienced, hence equal).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the communication and response scheme of Benveniste, as taught by Sivakumar, since such a modification will eliminate/reduce out of band emissions from other radios, thus improving communication.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Benveniste (US 2004/0002357), and Sivakumar et al. (US 2011/0182260) in further view of Yang (US 2014/0185494).
Regarding claim 5, the combined teachings discloses wherein one of the two or more radios comprises a GPS module (see rejection of claim 4)
The combined teachings do not specifically teach the one radio is coupled to the other of the two or more radios with a wired link to share GPS information allowing the two or more radios to synchronize. 
Yang teaches the one radio is coupled to the other of the two or more radios with a wired link to share GPS information allowing the two or more radios to synchronize ([0010], [0040] notice 4G sync unit equivalent to GPS module aligning other Wi-Fi and BT radios). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Yang, since such a modification would align the timing of all of the applicable radios to achieve synchronization.

Regarding claim 16, the combined teachings does not teach wherein the two or more radios are each owned by different entities (where it is not clear what is meant by different entities).
Yang teaches wherein the two or more radios are each owned by different entities (notice one radio for BT, one for 4G…).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Yang, since such a modification would align the timing of all of the applicable radios to achieve synchronization.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Benveniste (US 2004/0002357), and Sivakumar et al. (US 2011/0182260) in further view of Chen (US 7,075,492).
Regarding claim 6, 18, the combined teachings do not specifically teach wherein each of the two or more radios comprises a shroud that provides side lobe rejection to prevent signal overlap there between. 
Chen teaches wherein each of the two or more radios comprises a shroud that provides side lobe rejection to prevent signal overlap there between (Column 1 lines 35-45, notice shroud being implemented to include a signal absorbing material for attenuating signals).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Yang, since such a modification would reduce side lobe degradation (according to Col 1 lines 35-45 of Chen).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Benveniste (US 2004/0002357), and Sivakumar et al. (US 2011/0182260) in further view of Li (US 2005/0143014).
Regarding claim 8, the combined teachings do not specifically disclose wherein the on-axis response of each of the two or more radios is selectively adjusted by adjusting an antenna gain of the each of the two or more radios. 
Li teaches wherein the on-axis response of each of the two or more radios is selectively adjusted by adjusting an antenna gain of the each of the two or more radios ([0056] and abstract shows adjusting gains in order to ensure ratios are equal).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Li, since such a modification would achieve zero force downlink beamforming.

Regarding claim 9, the combined teachings do not specifically disclose wherein an antenna gain of each of the two far radios is selectively adjustable to allow the on-axis response of each of the two or more radios to be substantially equal to one another.
Li teaches wherein an antenna gain of each of the two far radios is selectively adjustable to allow the on-axis response of each of the two or more radios to be substantially equal to one another ([0056] and abstract shows adjusting gains in order to ensure ratios are equal). 27 PA6601US 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Li, since such a modification would achieve zero force downlink beamforming.

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Benveniste (US 2004/0002357), and Sivakumar et al. (US 2011/0182260) in further view of Moshfeghi (US 2013/0095747).
Regarding claim 14, the combined teachings disclose wherein reducing an off-axis response for each of the two or more radios relative to their on-axis response (see rejection of claim 13) 
The combined teachings do not specifically disclose optimizing angular separation between the two or more collocated radios.
Monshfeghi teaches optimizing angular separation between the two or more collocated radios ([0073] notice the better the orthogonality (angular separation, the better it is to reuse the same frequency).
It would have been obvious to one of the ordinary skill in the art at the time of the invention was disclosed to modify the combined teachings as taught by Monshfeghi, since such a modification would reduce interference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ramberg (US 20140145890) shows antenna assembles including dipole elements and Vivaldi elements crossed or arranged relative to each other in cruciform or a crossed Vivaldi arrangement. Frei (US 20090059794) shows scheduling signal communication of a first radio and a second radio based on station info to avoid interference between radios

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ferris W Derrick can be reached on (571) 272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411